Citation Nr: 0735593	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-10 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The appellant had active service from January 1955 to January 
1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Los Angeles, California, Regional Office (RO), which denied a 
total rating based on individual unemployability.  
Parenthetically, it appears that although the RO initially 
mailed the Statement of the Case to an old address rather 
than appellant's last known address, after the RO remailed 
the Statement of the Case to him, he timely filed a 
Substantive Appeal therewith.  A Travel Board hearing was 
held before the undersigned Board Member/Veterans Law Judge 
in February 2005.  

In July 2005, the Board denied the veteran's claim.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which in a 
November 2006 order, granted the parties' joint motion for 
remand, vacating the Board's decision and remanding the case 
for compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.

In a November 2006 order, the Court granted a joint motion 
between VA and the veteran in which the parties agreed that 
the veteran's case should be remanded.  In the joint motion, 
the parties agreed that the Board failed to discuss a 
pertinent regulatory provision and failed to ensure that an 
adequate medical examination was provided.  Specifically, 
the parties found that the Board failed to consider the 
requirements of 38 C.F.R. § 4.10 in its decision that the 
veteran was not entitled to TDIU, and also found that the 
November 2002 VA examiner, that examined the veteran in 
connection with his claim, had failed to address the effect 
of the veteran's hearing loss on his ordinary activity or 
employability.  

Based on the foregoing, and consistent with the Court's 
November 2006 order, the Board finds that this matter should 
be remanded in order that the RO may comply with the Court's 
remand instructions.  Specifically, the RO should ensure that 
the veteran receives an adequate medical examination that 
addresses his claim of entitlement to TDIU.

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the vet was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim of entitlement to a 
higher evaluation for hearing loss, but was not provided with 
notice of the type of evidence necessary to establish 
entitlement to TDIU, or a disability rating or effective date 
for the disability on appeal.  This case must therefore be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Send the veteran and his 
representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's TDIU claim.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim, and should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should arrange for the veteran's 
claims folder to be reviewed by the 
examiner who prepared the November 2002 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

If the examiner again physically examines 
the veteran, all appropriate tests and 
studies should be conducted, and all 
clinical findings should reported in 
detail.  The examiner must then opine as 
to whether, without regard to the 
veteran's age or the impact of any non-
service-connected disabilities, it is at 
least as likely as not that the veteran's 
service-connected disabilities, either 
alone or in the aggregate, render him 
unable to secure or follow a 
substantially gainful occupation.  The 
examiner should also address the effect 
of the veteran's hearing loss on his 
ordinary activity.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



